Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In Applicant’s response, it was clarified that the recited claim feature “heated pedestal” may also be considered as the recited claim feature “chamber component” even though there is no clear structural connection thereto.  It follows that other claimed features may also have overlap, where no explanation of their relationship exists in the context of Applicant’s relatively broadly recited claims (for example:  reference substrate vs. substrate; reference substrate vs. chamber component).  Note:  in typical claim construction the same claim language is used to recite a single structure and/or the relationship is clearly set forth in the claim language.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-9 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2004/0266222 to Sato et al.
Regarding claim 1:  Sata disclosed a method, comprising: measuring a parameter (temperature) of a reference substrate (G) or a heated pedestal (3) using one or more sensors (4 and 36); and modifying a surface of a chamber component, wherein the chamber component is the heated pedestal, 
With respect to claim 3, modifying the surface of the chamber component comprises changing a surface area in different regions of the surface (using array of heating elements and sensors).
With respect to claim 5, measuring of the parameter and the reference substrate and modifying of the chamber component are done in a single process chamber (2).
With respect to claim 7, the method further comprises applying a transfer function to the measure parameter of the reference substrate or the heated pedestal to generate a target pattern and modifiying the surface of the chamber component bases on the target pattern to create a corresponding pattern of modification on the surface (see, e.g., paras. 44-80).
With respect to claim 8, Sato further teaches generating a thermal map (i.e. individual monitoring and control over different zones) based on the measured parameter and modifying the surface of the chamber component based on the thermal map.
With respect to claim 9, the parameter may be substrate temperature or heated pedestal temperature.
With respect to claims 37 and 38, modifying the surface may comprise a local modification (i.e. individual control of at least any one of the heaters) to compensate for a local high or local low deposition region on the reference substrate; or modifying the surface comprises a global modification (i.e. individual control of all heaters) to create a profile that compensates for a deposition profile of the reference substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4-6, 13, 16-18 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0220148 to Consiglio et al. in view of U.S. Patent Pub. No. 2004/0056211 to Popiolkowski et al.
Regarding claim 1:  Consiglio et al. disclose a method, comprising: measuring (i.e. diagnosing via inspection) a parameter of a reference substrate or a heated pedestal using one or more sensors (e.g., means for performing vapor phase decomposition-atomic absorption spectrophotometry (VPD-AAS), VPD-inductively coupled plasma-mass spectrometry (VPD-ICP-MS), or total-reflection X-ray fluorescence spectrometry (TXRF); and modifying a surface of a chamber component (e.g. wet clean and/or dry clean) based on the measured parameter (see, e.g., paras. 56-76).  Note:  Consiglio et al. teaches modifiying surface of the overall chamber, which would include at least all exposed surfaces of chamber components.
However, Consiglio et al. fail to teach the modifying is performed so that the modified surface improves film uniformity on a substrate. 
Popiolkowski et al.  disclose modifying a surface of a chamber component so that the modified surface improves film uniformity on a substrate during processing (i.e. modification of the surface may prevent contamination of a film being deposited by undesirable stray particles) resulting in a more uniform film thereby preventing a decrease in manufacturing yield (see, e.g., paras. 4-10).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have modified the surface of the chamber component of Consiglio et al. so that the modified surface improves film uniformity on a substrate during processing in order to prevent a decrease in manufacturing yield as taught by Popiolkowski et al.
With respect to claim 4, in Consiglio et al., the chamber component may be modified via chemical texturing (e.g. wet or dry etching – wet or dry etching will inherently modify the texture of the surface).  Additionally, in Popiolkowski et al. the modification process may include a laser, bead blasting and chemical texturing (see, e.g., paras. 34 and 66-67).
With respect to claims 5-6, in Consiglio et al., measuring the parameter of the reference substrate and modifying the surface of the chamber component may be done in a single process chamber or in different process chambers.  See, e.g., para. 57-71, wherein measuring and a wet clean process may be performed in-situ or ex-situ and a dry clean process is disclosed as an insitu process.
With respect to claim 13, in Consiglio et al., the aforementioned method may be stored on a non-transitory computer readable medium for storing instructions executable by at least one processor (see, e.g., paras. 52-55).
With respect to claim 16, the chamber component may be modified via chemical texturing (e.g. wet or dry etching - wet or dry etching will inherently modify the texture of the surface).  Additionally, in Popiolkowski et al. the modification process may include a laser, bead blasting and chemical texturing (see, e.g., paras. 34 and 66-67).
With respect to claims 17-18, in Consiglio et al., measuring the parameter of the reference substrate and modifiying the surface of the chamber component may be done in a single process chamber (i.e. in-situ in “100”) or in different process chambers (i.e. ex-situ).  See, e.g., para. 59.
With respect to claim 39, the chamber component is aligned with respect to a texturing tool (102) prior to being modified based on a target pattern (i.e. texturized pattern than reduces contamination).

Claim(s) 10-12 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consiglio et al. and Popiolkowski et al. as applied to claims 1, 4-6, 13, 16-18 and 39 above and further in view of U.S. Patent Pub. No. 2006/0093756 to Rajagopalan et al.
Modified Consiglio et al. disclose the method as claimed and as described above, including performing modifying step(s) either in the chamber in which the chamber component functions or outside of the chamber in which the chamber component functions.
However, modified Consiglio et al. fail to teach also further performing a modifying step wherein a protective coating is provided after the aforementioned modifying of the surface of the chamber component.
Rajagopolan et al. teach forming a protective coating via seasoning after modifying the surface of a chamber component for the purpose of accomplishing subsequent modifying steps (i.e. cleanings) more efficiently and in order to provide a glue layer for potential contaminating particles (see, e.g., paras. 45-46).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have formed a protective coating via seasoning as an additional modifying step after modifying the surface of the chamber component of Consiglio et al. in order to accomplish subsequent modifying steps (i.e. cleanings) more efficiently and in order to provide a glue layer for potential contaminating particles as taught by Rajafopolan et al.

Claims 13, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0266222 to Sato et al. in view of U.S. Patent Pub. No. 2011/0220148 to Consiglio et al.
As detailed above, as applied to claim 1, 5, 7-9:   Sato discloses the measuring and modifying method as claimed.  
However, Sato fails to explicitly teach the aforementioned method may be stored on a non-transitory computer readable medium for storing instructions executable by at least one processor.  Nevertheless, provision of the same is well-known in the art and the reference does teach that a system controller (integrated control apparatus 6) may be may be used to control some or even most activities of the apparatus, wherein the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additionally, Consiglio et al., disclose a similar method may be stored on a non-transitory computer readable medium for storing instructions executable by at least one processor (see, e.g., paras. 52-55).
Thus, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic at the time Applicant’s invention was filed to have provided the method stored on a non-transitory computer readable medium for storing instructions associated with the method executable by at least one processor.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. and Consiglio et al. as applied to claims 13, 17 and 19-21 and further in view of U.S. Patent Pub. No. 2017/0011975 to Vukovic et al.
Modified Sato renders obvious the provision of a computer readable medium substantially as claimed as detailed above.
However, modified Sato fails to teach modifying the surface of the chamber component comprises providing the chamber component with a surface finish having different regions of emissivity and/or modifying the surfaces of the chamber component comprises changing a surface area in different regions of the surface.
Vukovic et al. teach a method wherein modifying a surface of a chamber component comprises providing the chamber component having a surface finish having different regions of emissivity and/or modifying the surfaces of the chamber component comprises changing a surface area in different regions of the surface for the purpose of controlling radiative coupling between the surface of the chamber component and a substrate being worked upon (see, e.g., para. 20).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided modifying a surface of a chamber component comprises providing the chamber component having a surface finish having different regions of emissivity and/or modifying the surfaces of the chamber component comprises changing a surface area in different regions of the surface in Sato in order to control radiative coupling between the surface of the chamber component and a substrate being worked upon as taught by Vukovic et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 and 37-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KARLA A MOORE/Primary Examiner, Art Unit 1716